--------------------------------------------------------------------------------

Exhibit 10.3

Maximum Amount Mortgage Agreement

Ref: No.22906200700000124

Mortgagee (full name): Agriculture Bank of China, Siping Branch

Debtor (full name): the Company

Mortgagor (full name):

(1) the Company

(2) Siping City Ju Yuan Heat Exchange Equipment Co., Ltd

(3) Siping City Ju Yuan Han Yang Pressure Vessel Co., Ltd

Due to a series of credit and debt contracts (hereinafter referred to as the
“Main Contract”) between Mortgagee and Debtor, in according with terms and the
maximum amount stimulated in Article I , Mortgagors are willing to set up
mortgage to secure the payment of the debt generating from Main Contract between
Mortgagee and Debtor. The Parties entered into this Agreement through
negotiation in accordance with laws and regulations:

Article I Main Guaranteed Credit and Maximum Amount

1. Mortgagors are willing to set up mortgage for payment of actual debt with the
maximum amount RMB 2,400,000 Yuan arisen from various businesses conducted with
Mortgagee by Debtor from 27th September 2007 to 26th September 2009. Foreign
currency business is calculated in sale-price on the day the business conducted.
The expiry day for business conducted in the aforesaid terms shall not exceed
26th, September 2010. The aforesaid business is Renminbi loans.

2. Debtor can apply to circularly use the bank credit within the agreed terms
and the maximum amount under this Agreement. Commencing day, expiry day,
interest rate and amount of every business is subject to loan certificate and
related credit certificate of main contract.



--------------------------------------------------------------------------------



3. Within the agreed terms and the maximum amount under this Agreement, it is
not necessary for Mortgagee to enter into mortgage procedures every time to
grant the agreed loan and provide other banks’ credit.

4. Mortgagor assume mortgage liability for original currency debt if generated
from the business carried out within the agreed terms and the maximum amount
under this Agreement, no matter whatever the currency is.

Article II Scope of Mortgage

The scope of mortgage contains: all debt principal, interest, default interest,
compound interest, liquidated damages, litigation fees, attorney fees, disposal
fee for mortgage and transfer fees and all expenses arisen from Mortgagee’s
implement the right of credit, generating from main contract between Debtor and
Mortgagee, Mortgagors are willing to assume guarantee liability for the exceeded
part of the maximum amount due to the fluctuation of the exchange rate.

Article III Mortgage

1 Mortgagors agreed to create mortgage over the property Machinery equipment
(refer to the mortgage list with reference: 200709264-200709266, which is a part
of this Agreement).

2 The aforesaid mortgage’s provisional price is RMB 12,000,000 Yuan; the
ultimate value is subject to net revenue from disposing of the mortgaged
property actually to Mortgagee’s implement the right of credit.

Article IV Warranty of Mortgagor

1. Mortgagors have adequate and incontrovertible ownership and the right of
disposition over the mortgaged property;

2. The mortgaged property can be legally circulated and transferred;

3. The mortgaged property is under no circumstances of seal-up, being detained
or duplicate mortgaged;



--------------------------------------------------------------------------------



4. Mortgagors do not conceal tax, project arrears under the mortgaged property
and lease of the mortgaged property etc.

5. Mortgagors have got consent from joint-owners of the mortgaged property for
mortgage matters under this Agreement;

6. The mortgaged property is under no circumstances of affecting Mortgagee to
implement the right of mortgage;

Article V Effectiveness of Mortgage

The effect of mortgage covers up to accessory properties, accessory right,
subrogation right, adduct attached properties, intermixture, processing
materials and fructus civiles etc. of the mortgaged property.

Article VI Preservation of the Mortgaged Property

1.

The mortgaged property shall be kept by Mortgagors who have the liability of
properly managing the property. Mortgagee has the right to supervise and check
the managing circumstances of the property;

    2.

Within the term of this Agreement, Mortgagors shall not donate, transfer, sale,
lease, re-mortgage or dispose of the mortgaged properties by any other means
without a written consent of Mortgagee. Price derived from the transference,
lease sale of the mortgaged property by Mortgagors shall be paid off debt under
main contract in advance or placed in escrow to the third Party agreed
collectively by Mortgagors and Mortgagee if with a written consent of Mortgagee;

    3.

Within the term of this Agreement, where the properties is damaged, lost or
expropriated, Mortgagors shall promptly take measures to prevent further loss,
and inform Mortgagee in written notice simultaneously. Premium, damages and
compensation obtained by Mortgagors from the aforesaid incidents shall be paid
back debt under main contract preferentially;

    4.

During the mortgage period, where the valuation of the mortgaged property is
reduced, Mortgagee has the right to require Mortgagors to recover the value of
the mortgaged property or provide guarantee accepted by Mortgagee; If Mortgagors
decline to recover or provide security, Mortgagee has the right to declare the
debt under main contract expired in advance, either require Debtor to fulfill
obligation or implement the right of mortgage in advance;



--------------------------------------------------------------------------------



Article VII Insurance of Mortgaged Property

1.

At the request of Mortgagee, Mortgagors shall buy the property insurance for the
mortgaged property and Mortgagee shall be the first beneficiary;

    2.

Mortgagors shall hand in original insurance documents of the mortgaged property
to Mortgagee to preserve;

    3.

Within the term of this Agreement, Mortgagor shall not terminate or revoke the
insurance. In that case, Mortgagee has the right to deal with insurance
procedures on behalf of Mortgagor who will bear all fees, and deduct the
aforesaid fees from Mortgagor’s any accounts directly;

    4.

Where the property insured is damaged, premium shall be paid back debt and
related fees under main contract preferentially.

Article VIII Mortgage Registration

Mortgagors shall apply mortgage registration with competent registration
authority within five days after the date of execution this Agreement, and
deliver the certificate of other rights of mortgaged property, original copies
of registration documents and other right certificates to Mortgagee to preserve.

Article IX Implementation of Mortgage

1.

Mortgagee has the right to declare the debt under this Agreement expire in
advance and implement mortgage pursuant to law if Debtor or Mortgagors breach
obligations under main contract or this Agreement.

   

Mortgagee has the right to either convert the property into money or has
priority to obtain payment with price arisen from auction or sale of the
property if Mortgagee is not paid off by the expiry date of the debt under main
contract; the remaining price is used for paid off undue guaranteed debt in
advance or placed in escrow to the third Party agreed collectively by Mortgagors
and Mortgagee. The aforesaid expiry contains the advance expiry declared by
Mortgagee in accordance with laws, regulations or terms of the main contract.



--------------------------------------------------------------------------------






2.

If there are two or more mortgagors, Mortgagee has the right to dispose of any
or all Mortgagors’ mortgaged property when implementing mortgage.

Article X Responsibility of Breach of Agreement

1.

Mortgagee and Mortgagors shall fulfill the agreed obligation under this
Agreement. Any party shall assume responsibility of breaching this Agreement and
indemnify losses caused by such breach if any party fail to fulfill his
obligation;

      2.

Mortgagors shall compensate all expenses if causing losses to Mortgagee should
any following activities occurs:

      (1)

hiding of the following facts concerning the mortgaged property: common right,
the disputes, being sealed-up, being supervised, being detained, duplicate
mortgaged or leased, tax or project arrears;

      (2)

disposing of the mortgaged property without consent of Mortgagee;

      (3)

other activities that affect Mortgagee to implement mortgage;

Article XI Cost Assume

Mortgagors shall bear fees of registration, evaluation, insurance, verification,
notarization, and escrow for the mortgaged property under this Agreement.

Article XII Solution of Disputes

Any disputes arising from the performance of this Agreement shall be settled
through negotiation and/or intermediation. Where disputes can not be settled
through negotiation and/or intermediation, the Parties may file the case to the
court where Mortgagee is registered. Other articles not related to disputes will
be fulfilled within the term of litigation.



--------------------------------------------------------------------------------



Article XIII Miscellaneous Items

Mortgagors shall actively know circumstances for Debtor’s operation and
generation and performance of business under this Agreement. Main contracts,
loan certificate and related credit certificate under this Agreement shall not
be delivered to Mortgagors.

Article XIV Effectiveness of Agreement

This Agreement will be effective upon the signature or stamp affixed by all
parties. If mortgage registration is required according to law, this Agreement
shall take effect from the date of registration.

Article XV This Agreement is prepared in triplet with each Party and the
registration office holding one copy of which. The copies have the same legal
effectiveness.

Article XVI Reminder

Mortgagee has noticed Mortgagors to fully and accurately understand all articles
under this Agreement and explained related articles upon the request of Debtor
and Mortgagors. All parties have the same understanding to the meaning of this
Agreement.

Execution: Mortgagee (company seal)

Legal Representative (or Authorized Representative): Yao Dedong

Debtor and Mortgagor (company seal)

Legal Representative (or Authorized Representative): Zhao Guohong

Mortgagor (company seal)

Legal Representative (or Authorized Representative): Zhao Guohong

Mortgagor (company seal)

Legal Representative (or Authorized Representative): Yang Ping

Date: 27 September 2007

--------------------------------------------------------------------------------